DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Churchill et al. (2007/0114890).
With respect to claim 1, Churchill et al. discloses a power generation device (Fig 10a) comprising: a power generator including a piezoelectric element (items 20a, 20b, 22t’) and a first attraction part (item 118a) provided on the piezoelectric element (Fig 10a), the piezoelectric element being configured to generate electric power due to vibration (Paragraph 43); and an activator including a second attraction part (item 118b)  configured to attractingly contact the first attraction part by a magnetic attraction force so as to warp the piezoelectric element by moving from a first position to a second position (Paragraphs 89-90), the first position being a position at which the second attraction part attractingly contacts the first attraction part, wherein the piezoelectric element warped by the activator vibrates when attractingly contacting between the first attraction part and the second attraction part is released (Paragraphs 89-90), wherein 
With respect to claim 2, Churchill et al. discloses the power generation device of claim 1, wherein the activator moves the second attraction part from the first position to the second position by receiving an external load, and wherein the second attraction part moved to the second position returns to the first position when the external load applied to the activator is released (Paragraphs 43, 89-90).
With respect to claim 3, Churchill et al. discloses the power generation device of claim 1, wherein one of the first attraction part and the second attraction part is a magnet, and another of the first attraction part and the second attraction part is made of magnetic material items (118a and 118b)
With respect to claim 4, Churchill et al. discloses the power generation device of claim 1, wherein both of the first attraction part and the second attraction part are magnets (items 118a and 118b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Churchill et al. in view of Furukawa et al. (US 2016/0164390).
With respect to claim 5, Churchill et al. discloses the power generation device of claim 1, wherein the activator has a body part (item 102) holding the second attraction part (Fig 10a).
Churchill et al. does not disclose that the body part is made of resin material.
Furukawa et al. teaches a piezoelectric device in which the body part is made of resin material (Paragraph 79).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin housing material of Furukawa et al. with the power generation device of Churchill et al. for the benefit of using inexpensive, and readily available materials for the housing (Paragraph 79 of Furukawa et al.)
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill et al. in view of Zawada et al. (US 2016/0233413).
With respect to claim 7, Churchill et al. discloses the power generation device of claim 1.
Churchill et al. does not disclose a limiter configured to restrict a warpage of the piezoelectric element by contacting the piezoelectric element warped by the activator.
Zawada et al. teaches a piezoelectric power generation device that includes a limiter (item 51) configured to restrict a warpage of the piezoelectric element by contacting the piezoelectric element warped by the activator (Fig 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the limiter of Zawada et al. with the piezoelectric power generation device of Churchill et al. for the benefit of limiting the maximum deflection of the piezoelectric element to prevent damage (Paragraph 111 of Zawada et al.).
With respect to claim 8, Churchill et al. discloses the power generation device of claim 1.
Churchill et al. does not disclose that at least one of the first attraction part and the second attraction part includes a cushioning part provided between the first attraction part and the second attraction part.
Zawada et al. teaches a piezoelectric power generation device in which at least one of the first attraction part and the second attraction part includes a cushioning part (item 51) provided between the first attraction part and the second attraction part (Fig 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the cushioning part of Zawada et al. with the piezoelectric power generation device of Churchill et al. for the benefit of limiting the maximum deflection of the piezoelectric element to prevent damage (Paragraph 111 of Zawada et al.).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the second attraction part is a magnet, wherein the activator includes a yoke configured to attractingly contact the second attraction part, and wherein the yoke is disposed at a surface of the second attraction part opposite to a surface of the second attraction part configured to attractingly contact the first attraction part” in combination with the remaining elements of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837